Citation Nr: 1116358	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-40 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether the character of the Appellant's discharge constitutes a bar to payment of VA benefits.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, panic attacks, and anxiety.

3.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesphageal reflux disease (GERD), a hiatal hernia, irritable bowel syndrome (IBS), to include as secondary to an acquired psychiatric disorder, including PTSD.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection fibromyalgia to include as secondary to an acquired psychiatric disorder, including PTSD.

6.  Entitlement to service connection for chronic tiredness.

7.  Entitlement to service connection for a right leg disability.
8.  Entitlement to service connection for sexual dysfunction, to include as secondary to an acquired psychiatric disorder, including PTSD.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


INTRODUCTION

The appellant served on active duty from February 1985 to February 1992.  She had a second period of service from February 1992 to October 1998, which is a subject of this appeal. 

This matter initially came before the Board of Appellants' Appeals (Board) on appeal of a March 2008 administrative decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia on behalf of the Pittsburgh, Pennsylvania VARO, which found that the appellant's second period of service from February 1992 to October 1998 was less than honorable. 

The appeal also arises from a July 2008 rating action of the Pittsburgh, Pennsylvania VARO denying service connection for the disabilities listed on the title page.   


FINDINGS OF FACT

1.  The VA has fully informed the appellant of the evidence necessary to substantiate her claim and the VA has made reasonable efforts to develop such evidence.

2.  The appellant served on active duty from February 1985 to February 1992.  She had a second period of service from February 1992 to October 1998. 

2. The evidence establishes that the appellant's period of being absent without leave (AWOL), and her use of drugs was willful and prevented the proper performance of her duties.  .

3. The evidence does not demonstrate that the appellant was insane at the time of the commission of the in-service offenses, nor was there compelling circumstances to warrant the appellant's AWOL period.


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge from her second period of service from February 1992 to October 1998 is a bar to the payment of VA compensation benefits.  38 U.S.C.A. §§ 101, 5103A, 5107, 5303 (West 2002 & Supp. 2009); 38 C.F.R. § 3.12 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have been fulfilled by information provided to the appellant by correspondence dated in January 2008, October 2008, December 2008, and March 2009.  Those letters notified the appellant of VA's responsibilities in obtaining information to assist in completing her claim and identified the appellant's duties in obtaining information and evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was recently revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided the appellant.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained

The appellant has been made aware of the information and evidence necessary to substantiate her claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claims during the course of this appeal.  The appellant service treatment records and VA treatment records were obtained and associated with her claims file.  Attempts were made to secure private medical records, and when they could not be obtained, the appellant was so informed in order to allow her the opportunity to acquire to records for VA review.   

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim of entitlement to service connection, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, despite inquires to the appellant for medical records demonstrating competent evidence of a current disability or persistent or recurrent symptoms of a disability, no records have been received from the appellant.

Furthermore, she has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The appellant has been notified of the evidence and information necessary to substantiate hers claim, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claim.

Character of Discharge

Law and Regulations

The threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility. Applicable laws and regulations provide that most VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 101(18); 38 C.F.R. § 3.12(a).  Regulations further provide that a discharge or release for certain offenses is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d).

A discharge from military service because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious . 38 C.F.R. § 3.12(d)(4).  A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

VA regulations provide that an "insane" person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

A person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence: (i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  (ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  (iii)  A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  38 C.F.R. § 3.12(c)(6)(i-iii).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 3.12(d) provides, in part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Pursuant to VA regulations, an "insane" person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the appellant was insane at the time of the offenses in question leading to an other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).


Factual Background and Analysis

The record reflects that from February 1985 to February 1992, the appellant had honorable service in the United States Marine Corps.  A review of her service treatment records (STRs) during that time reflects normal psychiatric findings on clinical evaluations during her January 1985 enlistment physical examination, and on the November 1988 reenlistment physical examination report.  In December 1990, she was hospitalized for 11 days after she made suicidal gestures (cutting her left wrist six times) following difficulties with her boyfriend.  On the second day of hospitalization, it was determined that she was not a suicide risk.  She was assessed as having an adjustment disorder with mixed emotional features, as manifested by anger, difficulty concentrating, and mood swings resulting from difficulties with her boyfriend.  At the time of discharge, she was described as euthymic and free of suicidal ideation.  She was determined to be responsible for her own actions.  The remainder of her first period of service is silent for any psychopathology.  

By way of history, regarding the second period of service, a October 1992 physical examination for drill instructors school reported a normal psychiatric clinical evaluation.  In the accompanying October 1992 report of medical history, the appellant denied trouble sleeping, depression or excessive worry, loss of memory or nervous trouble of any sort.  A July 1995 physical examination for overseas screening included a clinical evaluation indicating normal psychiatric findings.  Once again, in the accompanying July 1995 report of medical history, she denied trouble sleeping, depression or excessive worry, loss of memory or nervous trouble of any sort.  STRs thereafter note no findings indicative of psychopathology. 

The claimant's problems apparently began in November 1995 and continued into late March 1996.  In April 1996, a special court-martial was convened, and she was found guilty of the following charges:

	Charge I: Art. 86.  Plea of Guilty, Finding:  Guilty
Spec. 1:  Did on 29 December, 1995, without authorization, absented herself from her organization until apprehended on 19 January, 1996.  
Spec. 2:  Did on 23 January 1996, without authorization, absented herself from her organization until apprehended on 19 March, 1996.  

	Charge II Art. 112a.  Plea of Guilty, Finding:  Guilty
		Spec. 1:  Did, on 9 November, 1995, wrongfully use cocaine.
		Spec. 2:  Did, on 20 March, 1996, wrongfully use cocaine.

She was confined for a period of 130 days, reduced in rank and given a bad conduct discharge.

The appellant previously filed a claim with the Naval Discharge Review Board (NDRB) for an upgraded discharge, which in September 1996 discerned no impropriety or inequity in the characterization of the claimant's service.  NDRB voted unanimously not to change the character of discharge and denied a revision in discharge status.  The NDRB decisional report summarized instances of misconduct during service.

Given the evidence as outlined above, the Board finds that the appellant's discharge from her second period of service involved willful and persistent misconduct.  For example, she twice failed to report for duty for a combined period of 75 days, and was found to have used cocaine twice in a period of 5 months.  These offenses reflect a pattern of misconduct that is deemed both willful and persistent.

The Board thus finds that the appellant's actions cannot reasonably be described as either isolated or infrequent. As such, it is found that the appellant does not fall within the exception for a "discharge because of a minor offense" as provided by 38 C.F.R. § 3.12(d)(4).  In regard to the minor- offense exception noted above, the Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), determined that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance...could not constitute a minor offense." As such, the Board finds in this case that the appellant's misconduct due a prolong period of AWOL and her use of illegal drugs are the types of offenses that would interfere with her military duties, and indeed preclude her performance.  Therefore, these offenses cannot constitute a minor offense. Id.; see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).

Furthermore, the Board has determined that the evidence does not support a finding that there were compelling circumstances to warrant the prolonged unauthorized absence. 38 C.F.R. § 3.12(c)(6). While the appellant contends that her behavior resulting in the commission of these offenses was due to her impaired mental state, there is insufficient information to support this allegation.  Granted, she was hospitalized for a period of 11 days in December 1990 for suicidal gestures, those issues resolved, she returned to duty, and the remainder of her first period of service was uneventful.  Indeed, even into her second period of service, psychiatric finding on physical examination reports were normal.  

The Board also observes that the appellant has not specifically asserted that she was insane at the time of the commission of the in-service offenses.  As noted previously, the applicable regulation provides an exception to the bar to benefits only if the individual was insane at the time of the offense that caused the discharge. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).

The record clearly does not reflect that the appellant met the definition of insanity under 38 C.F.R. § 3.354(a) during service, particularly during the time frame that she committed the offenses that led to her other than honorable discharge.  The STRs are completely negative for any evidence of a psychiatric disability prior to her using cocaine in November 1995 or March 1996, or going AWOL in December 1995 and January 1996.  

Under these circumstances, the Board must find that the character of the appellant's discharge was under less than honorable conditions based on the evidence of record. As a result, she is not eligible for VA compensation benefits as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001).

The Board has also considered the doctrine of giving the benefit of the doubt to the appellant under Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, but does not find the evidence is of such approximate balance as to warrant its application.  Rather, the Board finds that the preponderance of the evidence is against the claim.

Service Connection

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).
When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2006).  

The Court has held that VA's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Factual Background and Analysis

Based on the decision above, service connection may be considered for disability resulting from disease or injury incurred in or aggravated by the appellant's first period of active service, from February 1985 to February 1992.  STRs for the appellant's first period of service include a January 1985 enlistment physical examination report with normal clinical findings.  In August 1985, she was seen for gastric distress and given Mylanta.  In October 1985, she was treated for bursitis of the right knee.  In April 1988, she complained of feeling lethargic, and anemia was suspected.  A November 1988 reenlistment physical examination report noted normal clinical findings.  In January 1989, she was treated for a pulled groin muscle of the right leg after she fell down a hill.  In February 1990, she was seen for complaints of lower abdominal pain.  Vaginitis was suspected.  In April 1991, she complained that she ached all over.  Vaginosos was diagnosed.  In December 1990, the appellant was hospitalized for about 11 days after she made suicidal gestures (cutting her left wrist six times) following difficulties with her boyfriend.  On the second day of hospitalization, it was determined that she was not a suicide risk.  She was assessed as having an adjustment disorder with mixed emotional features, as manifested by anger, difficulty concentrating, and mood swings resulting from difficulties with her boyfriend.  At the time of discharge, she was described as euthymic and free of suicidal ideation.  She was determined to be responsible for her own actions.  In May 1991, she was treated for vaginitis.  There are no other STRs for her period of honorable service relating to any of the issues on appeal.  

The appellant's claim for service connection for the disabilities listed on the title page was received in October 2007.  Thereafter, she was provided with VCAA notice and requested to provide information regarding post service treatment.  In response, she provided the name and address of a physician who treated her for fibromyalgia.  In January 2008, VA attempted to contact the doctor, but the letter was returned to VA as undeliverable.  VA contacted the appellant in March 2008 and in March 2009 concerning this matter and requested additional information regarding her medical treatment.  No response was received from the appellant.   

The appellant contends that she has disabilities that began in service.  To date, VA has attempted to assist the appellant in completing her claim by requesting information regarding post service treatment.  For reasons unknown to the undersigned Veterans' Law Judge, the appellant has not cooperated.  Hence, there is no evidence that she has any current, ongoing disabilities resulting from her good period of service.  In this regard, the Court has held that VA's duty to assist the appellant in developing the facts and evidence pertinent to a appellant's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006).  Accordingly, where, as here, there is no competent medical evidence establishing that the appellant has any current disabilities as claimed, the disabilities for which service connection is sought are not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for all of the disabilities must be denied because the first essential criterion for a grant of service connection - evidence of a current disability - has not been met.

For the foregoing reasons, the claims for service connection disability must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The character of the appellant's discharge from her second period of service from February 1992 to October 1998 is a bar to the payment of VA compensation benefits; the appeal is denied.

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, panic attacks, and anxiety is denied.

Service connection for a gastrointestinal disorder, to include gastroesphageal reflux disease (GERD), a hiatal hernia, irritable bowel syndrome (IBS), to include as secondary to an acquired psychiatric disorder, including PTSD, is denied.

Service connection for migraine headaches is denied.

Service connection fibromyalgia to include as secondary to an acquired psychiatric disorder, including PTSD is denied.

Service connection for chronic tiredness is denied.

Service connection for a right leg disability is denied.

Service connection for sexual dysfunction, to include as secondary to an acquired psychiatric disorder, including PTSD is denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


